Citation Nr: 1001789	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  05-31 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial disability rating higher than 
10 percent for post-operative residuals of right inguinal 
hernia with neuritis of the ilioinguinal nerve, status post 
nerve excision.

2.  Entitlement to an initial disability rating higher than 
10 percent for post right ilioinguinal nerve stimulator 
implantation for ongoing ilioinguinal neuralgia associated 
with inguinal hernia, right, status post surgery.

Additional claims on appeal consisting of entitlement to 
service connection for grade III spondylolysis, lumbosacral 
spine, and service connection for a psychiatric disorder, are 
addressed in a separate Board decision.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from March 1999 to July 
2004.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in February 2009.  A 
transcript of the hearing is associated with the claims 
folders.

The Board notes that the Veteran also provided testimony at 
an August 2009 Travel Board hearing before a different 
Veterans Law Judge; a transcript of the hearing is associated 
with the claims folders.  Since the law requires that the 
Veterans Law Judge who conducts a hearing on appeal to 
participate in any decision made on that appeal, a separate 
Board decision will be issued by the VLJ who conducted the 
August 2009 hearing, addressing the claims on appeal 
consisting of entitlement to service connection for grade III 
spondylolysis, lumbosacral spine, and service connection for 
a psychiatric disorder.  See 38 C.F.R. § 20.707 (2009). 

The issue of entitlement to a compensable rating for the scar 
of the right ilioinguinal nerve cord/lipoma, which the Board 
notes is related to the original issue in the claim, is 
decided herein while the issues of entitlement to increased 
additional ratings for post-operative residuals of right 
inguinal hernia with neuritis of the ilioinguinal nerve, 
status post nerve excision and post right ilioinguinal nerve 
stimulator implantation for ongoing ilioinguinal neuralgia 
associated with inguinal hernia, right, status post surgery, 
are addressed in the REMAND that follows the order section of 
this decision.


FINDING OF FACT

The Veteran's scar, right ilioinguinal nerve cord/lipoma 
excision, is superficial and painful on examination.  


CONCLUSION OF LAW

The criteria for an initial disability rating of 10 percent 
for a scar from a right ilioinguinal nerve cord/lipoma 
excision have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.118, Diagnostic Code 7804 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks higher ratings for his disabilities 
stemming from right inguinal hernia and repair.  Initially, 
the Board notes that the Veteran has been provided all 
required notice and that the evidence currently of record is 
sufficient to substantiate his claim for a compensable rating 
for scar, right ilioinguinal nerve cord/lipoma excision.  
Therefore, no further development with respect to the matter 
decided herein is required under 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 and Supp. 2008) or 38 C.F.R. § 3.159 (2009).

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).

One of the aspects of the Veteran's service-connected hernia 
repair is scars.  Under the provisions of 38 C.F.R. § 4.118, 
scars are rated based on varying manifestations.  In this 
regard, the Board notes that as of October 23, 2008, revised 
provisions for evaluating scars were enacted.  This new 
regulation, however, indicates that the revised provisions 
are applicable only to claims received on or after October 
23, 2008.  Accordingly, these revisions do not apply to the 
present case.  73 Fed. Reg. 54708 (Sept. 23. 2008).  Rather, 
the Veteran's claim will be considered solely under the 
criteria effective as of the date of receipt of the claim.

Under the criteria for rating skin disabilities, scars, other 
than on the head, face, or neck, that are deep or that cause 
limited motion warrant a 10 percent rating if the area or 
areas exceed 6 square inches (39 sq. cm).  A 20 percent 
rating requires an area or areas exceeding 12 square inches 
(77 sq. cm).  A deep scar is one associated with underlying 
soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801.

Scars, other than on the head, face, or neck, that are 
superficial and that do not cause limited motion warrant a 10 
percent rating for area or areas of 144 square inches (929 
sq. cm.) or greater.  Scars in widely separated areas, as on 
two or more extremities or on anterior and posterior surfaces 
of extremities or trunk, will be separately rated.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802.

A 10 percent rating may be assigned for scars which are 
superficial and unstable.  An unstable scar is one where, for 
any reason, there is frequent loss of covering of skin over 
the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803.

A 10 percent rating may be assigned for scars which are 
superficial and painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.  Scars may also be rated on the basis 
of limitation of function of the affected part.  38 C.F.R. § 
4.118, Diagnostic Code 7805.

Analysis

The record reflects that the Veteran filed the claim of 
service connection for right inguinal hernia in January 2004.  
Service connection for residuals of right inguinal hernia was 
granted in July 2004 and rated as 10 percent disabling.  The 
Veteran sought a higher initial rating by filing a notice of 
disagreement in January 2005.  Service connection for status 
post implantation of right ilioinguinal nerve stimulator for 
nerve neuralgia was granted in an August 2005 rating 
decision, and the Veteran disagreed with the 10 percent 
rating assigned therein.  

In a February 2007 rating decision, the RO granted service 
connection for residual scars of right inguinal hernia repair 
and residual scar, excision of right ilioinguinal nerve 
cord/lipoma, and assigned a separate noncompensable 
evaluation, effective from April 2006, for each scar.  These 
evaluations were based upon findings in the service treatment 
records and post service treatment records.

The report of a July 2009 VA scar examination reflects that 
the Veteran had a painful and tender superficial scar in the 
right lower quadrant of the abdomen measuring 9 x 0.5 cm.  
This was in addition to a nontender scar in the right mid 
groin area measuring 10 x 0.125 cm and a painful tender scar 
of the right proximal groin measuring 10 x 0.125 cm.  The 
report of a VA examination conducted in June 2005 describes a 
scar of the suprapubic area, apparently lower than the scar 
in the right groin area.  

The Board notes that the Veteran is rated 10 percent 
disabling for the scar for insertion of the nerve stimulator 
under Diagnostic Code 7804, and noncompensable for each of 
the other two scars, under Diagnostic Code 7805.  

Based on the record and the Veteran's testimony, the Board 
has determined that one of the two the scar identified as 
painful and tender in the July 2009 examination is apparently 
related to the excision of right ilioinguinal nerve 
cord/lipoma.  

In evaluating the above evidence, the Board finds the scar 
from excision of right ilioinguinal nerve cord/lipoma, 
described as in the right lower quadrant of the abdomen 
measuring 9 x 0.5 cm, warrants a 10 percent rating under 
Diagnostic Code 7804.  Specifically, the Board finds that, in 
this case, the superficial scar is painful on examination.  
In addition, it is in a different anatomical region than the 
scar currently rated as 10 percent disabling.  Therefore, the 
Board finds that a separate 10 percent rating, but not 
higher, is warranted for this scar.

That having been determined, there is no evidence from any 
period during the pendency of this appeal to support a 
schedular evaluation in excess of 10 percent.  Consideration 
has been given to assigning staged ratings for this 
individual scar; however, at no time during the period in 
question has the disability warranted more a 10 percent 
rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also expressly considered whether the case 
should be referred to the Director of the VA Compensation and 
Pension Service for extra-schedular consideration under 38 
C.F.R. § 3.321(a) (2009).  In determining whether a case 
should be referred for extra-schedular consideration, the 
Board must compare the level of severity and the 
symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule.  If the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the disability picture is 
contemplated by the rating schedule, the assigned evaluation 
is therefore adequate, and no referral for extra-schedular 
consideration is required.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).

Here, the record reflects that the Veteran has not required 
frequent hospitalizations for his scar and that the 
manifestations of the disability are consistent with those 
contemplated by the schedular criteria.  The Board concludes 
that referral of this case for extra-schedular consideration 
is not in order.


ORDER

A 10 percent rating for a scar from excision of right 
ilioinguinal nerve cord/lipomas, is granted, subject to the 
criteria governing the award of monetary funds.

REMAND

The record reflects that the report of the most recent VA 
examination for evaluation of hernia scars and other 
residuals has not been reviewed by the RO.  Although the 
Veteran waived RO consideration of evidence submitted at the 
August 2009 Board hearing, this evidence was not included in 
the evidence which was the subject of the waiver.  Thus, some 
of the evidence was accompanied by a waiver of initial RO 
review of the evidence, while some was not.  Given the 
submission of at least some pertinent evidence without a 
waiver of initial RO review of the evidence, the Board finds 
that a remand for such consideration is warranted.  

Moreover, at his hearing before the undersigned, the Veteran 
testified that he was receiving Social Security 
Administration (SSA) disability benefits for a combination of 
disabilities.  To date, no attempt has been made to obtain 
records from SSA.  To the extent that such records relate to 
treatment or evaluation for the disabilities on appeal, they 
may contain evidence pertinent to this appeal.  VA has the 
duty to acquire a copy of the decision granting SSA 
disability benefits and the supporting medical documentation 
relied upon.  Murincsac v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should obtain a 
copy of SSA disability records pertaining 
to the Veteran.

2.  The RO or the AMC also should 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the Veteran's claims for 
higher initial ratings, considering all 
evidence submitted since the issuance of 
the most recent supplemental statement of 
the case.  If the benefits sought on 
appeal are not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the case is returned to 
the Board for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


